Per Curiam.
In November, 1931, the prosecutor was elected tax assessor of Egg Harbor township for a term of three years, beginning July 1st, 1932. On June 30th, 1932, the township committee passed an ordinance purporting to create a board of assessors consisting of three members at a salary of $300 each per annum, and on the same day by resolution appointed three named persons, including Eccles as one. Two of the appointees qualified, but Eccles refused to do so and applied for and obtained a rule to show cause why a writ of certiorari should not issue to test the validity of the ordinance.
The township committee claimed the right to adopt the ordinance under chapter 312 of the laws of 1926 (page 522). This act undoubtedly does authorize such action, but it is said that it was not complied with and that the act is unconstitutional. The respondent contends to the contrary.
We think the legality of the proceedings of the township committee is sufficiently doubtful to justify allowance of the writ of certiorari applied for. The power of the township *181committee rests upon the above statute. This provides that it shall not be operative until its provisions are accepted by ordinance of the governing body of the township. Whether it was constitutional in this respect raises a question which we think the prosecutor is entitled to have adjudicated. Attorney-General Booth v. McGuinness, 78 N. J. L. 346; 75 Atl. Rep. 455; McCarthy v. Walter, 108 N. J. L. 282; 156 Atl. Rep. 772. And we will not anticipate its ultimate disposition by further discussion.
The writ is therefore allowed.